Case 2:20-cv-11627-FMO-RAO Document 42-1 Filed 07/27/21 Page 1 of 2 Page ID #:465



    1
    2
    3
    4
    5
    6
    7
    8
                            UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11
        ANDREW TRAMPE, Individually and         Case No. CV 20-11627 FMO (RAOx)
   12   On Behalf of All Others Similarly
        Situated,
   13                                           [PROPOSED] ORDER GRANTING
                      Plaintiff,                PARTIES’ JOINT MOTION FOR
   14                                           ORDER INCREASING PAGE
             v.                                 LIMITATION FOR DEFENDANTS’
   15                                           MOTION TO DISMISS, PLAINTIFFS’
        CD PROJEKT S.A., ADAM MICHAL            OPPOSITION, AND DEFENDANTS’
   16   KICINSKI, MARCIN IWIŃSKI,               REPLY
        PIOTR MARCIN NIELUBOWICZ, and
   17   MICHAŁ NOWAKOWSKI                       Judge: Hon. Fernando M. Olguin
   18                 Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                        ORDER GRANTING JOINT MOTION
                                                         CASE NO. CV 20-11627 FMO (RAOX)
Case 2:20-cv-11627-FMO-RAO Document 42-1 Filed 07/27/21 Page 2 of 2 Page ID #:466



    1         On July 27, 2021, Plaintiffs and Defendants jointly moved for an order from
    2   the Court increasing the page limitation for Defendants’ Motion to Dismiss the
    3   Consolidated Class Action Complaint, Plaintiffs’ opposition, and Defendants’ reply
    4   thereto.
    5         Having considered the Parties’ joint motion, and good cause appearing
    6   therefore, the Court GRANTS the motion, and ORDERS as follows:
    7         1.    Defendants shall have up to 40 pages for their memorandum in support
    8   of their Motion to Dismiss.
    9         2.    Plaintiffs shall have up to 40 pages for their memorandum in opposition
   10   to the Motion to Dismiss.
   11         3.    Defendants shall have up to 20 pages for their reply memorandum.
   12
   13   IT IS SO ORDERED.
   14
   15   Dated:
                                                    Hon. Fernando M. Olguin
   16                                               United States District Judge
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                            ORDER GRANTING JOINT MOTION
                                                2            CASE NO. CV 20-11627 FMO (RAOX)
